DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over the Bright et al. (US Pat. 8,248,289).
Bright discloses in figure 3B an apparatus performing switching, by using a clock signal CLK, between a track mode in which a data signal SIN that is equivalent to an input data signal is output and a hold mode in which a data signal which is input at a time of switching from the track mode to the hold mode is held and output, such that only the data signal in the hold mode is output (i.e., function of sample and hold), the track-and-hold circuit comprising two sampling circuits  (304, 306) configured to be connected in parallel (as shown) to an input of the data signal and receive an in-phase data signal (to be explained later); a clock circuit 303 configured to input a clock signal, which has a phase opposite to a phase of a clock signal input to one of the two sampling circuits (as shown), to the other of the two sampling circuits (as shown); and a multiplexer circuit 308 configured to select and output a data output of either one of the two sampling circuits that is in the hold mode, by using the clock signal.
Bright does not disclose an in-phase data signal as required by the claim since Bright discloses a single-ended signal to demonstrate a concept of double sampling wherein data input signal is not .
Allowable Subject Matter
Claims 2 and 4 are allowed.
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art of record fails to disclose an apparatus comprising elements being configured as recited in claims. Specifically, none of the prior art teaches or fairly suggests the following limitations:
a first clock circuit configured to input a clock signal, which has a phase opposite to a phase of a clock signal input to one of the two sampling circuits, to the other of the two sampling circuits; a second clock circuit configured to input a second clock signal different from the clock signal to a sampling circuit, as recited in claim 2.
one or more current sources among current sources used in the two sampling circuits are shared between the two sampling circuits, as recited in claim 3.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN T LUU whose telephone number is (571)272-1746.  The examiner can normally be reached on M-F; 7:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AN T LUU/Primary Examiner, Art Unit 2842